     Case 2:20-cv-13196-PDB-CI ECF No. 2, PageID.17 Filed 12/29/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

RICARDO BLACKSHIRE,

                      Petitioner,                        Case Number: 20-13196

v.                                                       Paul D. Borman
                                                         United States District Judge
UNITED STATES OF AMERICA,

                      Respondent.
                                           /

           OPINION AND ORDER DENYING PETITIONER’S MOTION
                        AND DISMISSING CASE

        This matter is before the Court on state prisoner Ricardo Blackshire’s “Motion to

Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Compassionate Release).”

(ECF No. 1.) Blackshire is in the custody of the Michigan Department of Corrections,

serving state sentences of 18 to 35 years for conspiracy to commit armed robbery, Mich.

Comp. Laws §§ 750.157a, 750.529, and 2 years for possession of a firearm during the

commission of a felony, Mich. Comp. Laws § 769.10. Blackshire seeks release under a

federal statute titled 18 U.S.C. § 3582 because he claims he is at risk of severe illness or

death should he contract Covid-19.

        Section 3582(c) is a federal criminal statute. It allows a federal sentencing court

to reduce a federal defendant’s sentence based on “extraordinary and compelling”

reasons. See 18 U.S.C. § 3582(c)(1)(A)(i). Because Blackshire is a state prisoner

sentenced under state law, he may not obtain a reduction in his sentence or release under

§ 3582(c)(1)(A)(i).
  Case 2:20-cv-13196-PDB-CI ECF No. 2, PageID.18 Filed 12/29/20 Page 2 of 2




      Accordingly, the Court DENIES Blackshire’s “Motion to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Compassionate Release)” (ECF No. 1) and the

case is DISMISSED.

      SO ORDERED.

                                       s/Paul D. Borman
                                       PAUL D. BORMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: December 29, 2020




                                          2
